Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing STATEMENT OF ADDITIONAL INFORMATION June 23, 2008, as amended October 2, 2008 ABERDEEN FUNDS ABERDEEN SELECT EQUITY FUND ABERDEEN SELECT MID CAP GROWTH FUND ABERDEEN SELECT SMALL CAP FUND ABERDEEN SELECT GROWTH FUND ABERDEEN SELECT WORLDWIDE FUND ABERDEEN CHINA OPPORTUNITIES FUND ABERDEEN DEVELOPING MARKETS FUND ABERDEEN INTERNATIONAL EQUITY FUND ABERDEEN HEDGED CORE EQUITY FUND ABERDEEN MARKET NEUTRAL FUND ABERDEEN EQUITY LONG-SHORT FUND ABERDEEN GLOBAL FINANCIAL SERVICES FUND ABERDEEN HEALTH SCIENCES FUND ABERDEEN NATURAL RESOURCES FUND ABERDEEN TECHNOLOGY AND COMMUNICATIONS FUND ABERDEEN GLOBAL UTILITIES FUND ABERDEEN OPTIMAL ALLOCATIONS FUND: GROWTH ABERDEEN OPTIMAL ALLOCATIONS FUND: MODERATE GROWTH ABERDEEN OPTIMAL ALLOCATIONS FUND: MODERATE ABERDEEN OPTIMAL ALLOCATIONS FUND: DEFENSIVE ABERDEEN OPTIMAL ALLOCATIONS FUND: SPECIALTY ABERDEEN SMALL CAP FUND ABERDEEN SMALL CAP OPPORTUNITIES FUND ABERDEEN SMALL CAP GROWTH FUND ABERDEEN SMALL CAP VALUE FUND ABERDEEN TAX-FREE INCOME FUND Aberdeen Funds (the Trust) is a registered open-end investment company consisting of 26 series as of the date hereof. This Statement of Additional Information (SAI) relates to all series of the Trust which are listed above (each, a Fund and collectively, the Funds). This SAI is not a prospectus but is incorporated by reference into the Prospectuses for the Funds. It contains information in addition to and more detailed than that set forth in the Prospectuses and should be read in conjunction with the following Prospectuses dated June 23, 2008: Aberdeen Equity Series: Aberdeen Select Equity Fund, Aberdeen Select Mid Cap Growth Fund, Aberdeen Select Small Cap Fund, Aberdeen Select Growth Fund, Aberdeen Hedged Core Equity Fund, Aberdeen Market Neutral Fund, Aberdeen Equity Long-Short Fund, Aberdeen Health Sciences Fund, Aberdeen Natural Resources Fund, Aberdeen Technology and Communications Fund, Aberdeen Small Cap Fund, Aberdeen Small Cap Opportunities Fund, Aberdeen Small Cap Growth Fund and Aberdeen Small Cap Value Fund Aberdeen Global Series: Aberdeen China Opportunities Fund, Aberdeen Developing Markets Fund, Aberdeen Select Worldwide Fund, Aberdeen International Equity Fund, Aberdeen Global Financial Services Fund and Aberdeen Global Utilities Fund Aberdeen Optimal Allocations Series: Aberdeen Optimal Allocations Fund: Defensive, Aberdeen Optimal Allocations Fund: Growth, Aberdeen Optimal Allocations Fund: Moderate, Aberdeen Optimal Allocations Fund: Moderate Growth and Aberdeen Optimal Allocations Fund: Specialty Aberdeen Fixed Income Series: Aberdeen Tax-Free Income Fund Terms not defined in this SAI have the meanings assigned to them in the Prospectuses. You can order copies of the Prospectuses without charge by writing to Citi Fund Services (Citi) at 3435 Stelzer Road, Columbus, Ohio 43219-3035 or calling (toll-free) 866-667-9231. The audited financial statements and related report of PricewaterhouseCoopers LLP, independent registered public accounting firm for the Nationwide Leaders Fund, Nationwide Mid Cap Growth Leaders Fund, Nationwide Small Cap Leaders Fund, Nationwide U.S. Growth Leaders Fund, Nationwide Worldwide Leaders Fund, Nationwide China Opportunities Fund, Nationwide Emerging Markets Fund, Nationwide International Growth Fund, Nationwide Hedged Core Equity Fund, Nationwide Market Neutral Fund, Nationwide U.S. Growth Leaders Long-Short Fund, Nationwide Global Financial Services Fund, Nationwide Health Sciences Fund, Nationwide Natural Resources Fund, Nationwide Technology and Communications Fund, Nationwide Global Utilities Fund, Nationwide Optimal Allocation Fund: Growth, Nationwide Optimal Allocations Fund: Moderate Growth, Nationwide Optimal Allocations Fund: Moderate, Nationwide Optimal Allocations Fund: Defensive, Nationwide
